UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-8049



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOSE HERNAN BORDA,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Alexander Williams, Jr., District Judge.
(CR-95-267-AW, CA-00-1527-AW)


Submitted:   April 9, 2002                  Decided:   May 29, 2002


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose Hernan Borda, Appellant Pro Se. Barbara Suzanne Skalla,
Assistant United States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose Hernan Borda seeks to appeal the district court’s orders

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001), his Fed. R. Civ. P. 59(e) motion as to that order, and his

motion for a certificate of appealability.        We have reviewed the

record and the district court’s opinion and orders and find no

reversible    error.   Accordingly,   we   deny     a   certificate   of

appealability and dismiss the appeal on the reasoning of the

district court.    See United States v. Borda, Nos. CR-95-267-AW;

CA-00-1527-AW (D. Md. Aug. 28, Sept. 6, and Nov. 1, 2001).            We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                              DISMISSED




                                2